Petition for rehearing having been filed, the Court made the following order on December 2, 1898 :
A question arising under the Constitution of the United States being presented for the determination of this Court in these cases, and the opinions which have been filed showing that “the entire Court is not agreed” as to the determination of that question, it is necessary, under the provisions of sec. 12 of art. V. of the Constitution of this State, that all of the Circuit Judges shall be called to the assistance of the Supreme Court for the decision of such question.
Upon this ground the petition for a rehearing must be granted, and 'these cases are therefore set down for hearing on Tuesday, the 3d day of January next, at 10 o’clock A. M., in the Supreme Court room at Columbia, before the Justices of the Supreme Court and the Circuit Judges.
The Court en banc met in the Supreme Court room on January 3, 1899. Present and sitting at the hearing, the Justices of the Supreme Court, and Judges Aldrich, Watts, Buchanan, Toivhsend, and Klugh.
June 2, 1899. The opinion of the Court en banc was delivered by
Mr. Justice Gary.
These two cases arose out of the same transaction, and the same state of facts. By consent *236they were heard together. The indictments were identical except as to the names of the defendants. They charged that the defendants, “on the nth day of December, A. D. 1896, with force and arms, at Chesterfield, in the county and State aforesaid, did unlawfully handle and haul contraband spirituous liquors in the night time, against the form of the statutes,in such case made and provided, and against the peace and dignity of the State.”
The following facts which seem ho be undisputed were developed by the testimony: The defendants live near Lamar, in Darlington County, about forty miles from Chesterfield C. IT. On the nth of December, 1896, they left their homes in Darlington County and traveled by private conveyance to Hightower’s distillery, in North Carolina, where they purchased about twenty-one gallons of corn whiskey, which was put up in kegs and jugs. The jugs and kegs were then placed in the defendants’ buggies, and they started back to their homes. After crossing the State line and when in about two miles of Chesterfield, S. C., in the night time, they were-arrested by a State constable and his posse, their liquor and teams seized, and they placed in jail. The liquor was purchased for their personal use. Up to the time of their arrest they had done no act even tending to break the continuity of the transportation, and the liquor was seized while in transit. The defendants were convicted, whereupon they appealed upon exceptions' which will be set out in the report of the case.
The pivotal point in the case is whether the liquor was contraband when seized as aforesaid. If the liquor when seized came within the protection guaranteed by the Constitution of the United States to interstate commerce, all statutory enactments in South Carolina upon this subject were inoperative. Our first inquiry, therefore, will be whether it came within this protection. This will involve a construction of the Constitution of the United States relative to interstate commerce, and of the statute of the United States commonly called the “Wilson Act.” Section 8, article I., *237of the Constitution of the United States provides that Congress shall have potver to regulate commerce with foreign nations and among the several States and with the Indian tribes. The “Wilson Act” (26 Stat., 313,) is as follows: “That all fermented, distilled or other intoxicating liquors or liquids transported into any State or territory, or remaining therein for use, consumption, sale or storage therein, shall upon arrival in such State or territory be subject to the operation and effect of the laws of such State or territory enacted in the exercise of its police powers, to the same extent and in the same manner as though such liquids or liquors had been produced in such State or territory, and shall not be exempt therefrom by reason of being introduced therein, in original packages or otherwise.” The intention of the foregoing provision of the Constitution is thus succinctly stated in the case of Rhodes v. Iowa, 170 U. S., 412 : “The fundamental right which the decision in the Bowman case held to be protected from the operation of State laws, by the Constitution of the United States, was the continuity of shipment of goods coming from one State into' another, from the point of transmission to the point of consignment, and the accomplishment there of delivery covered by the con-' tract.” The word “arrival” in the “Wilson Act” was construed by the Court, in Rhodes- v. Iowa, supra, to mean when the merchandise reached its destination and delivery there to the consignee. Unless there is something in this case to take it out of the principle laid down in Rhodes v. Iowa, the liquor was under the protection of the United States Constitution until it reached its destination.
A statement of some of the general principles decided by the Supreme Court of the United States will show that the liquor was in transit as interstate commerce at the time it was seized. Interstate commerce, ordinarily, consists of three elements, to wit: 1, the purchasing of merchandise by a resident of one State from a resident of another State; 2, the delivery of the articles of commerce; and 3, the transportation thereof. The purchase may be made by the buyer in *238person, or through a traveling salesman of the non-resident* or by an order sent by the purchaser to the non-resident. The delivery may be made directly to the purchaser, when the goods are sold, or when they reach their destination, in cases where the}' have been consigned to him. In this case the defendants purchased the liquor and the delivery was made to them in person at the distillery in North Carolina. This is not disputed; therefore, we may eliminate from our consideration two of the elements of interstate commerce, to wit: the purchase of the liquor and its delivery. This brings us to a consideration of the principal element of interstate commerce in this case, to wit: the transportation of the liquor. At the time the United States Constitution was adopted, the vehicles, for the convenience of travel and common carriage were insignificant as compared with those of the present day, and the transportation of merchandise from one State into another was to a great extent conducted under the supervision of the purchaser, and in vehicles belonging to him. The right, under the Constitution, to' transport merchandise was guaranteed to him; but for convenience this right, which was primarily in him, might be exercised through agents who undertook to deliver the goods to him at their destination. In this case transportation began when the defendants left the distillery in North Carolina, with the intention of conveying the liquor to1 their homes in South Carolina, and this transportation was protected until the liquor reached that destination. We must bear in mind that the fact that the liquors were in the possession of the defendants when they crossed the State lines, did not constitute a delivery to them. The delivery had taken place at the distillery, and 'there was not even the semblance of any act on the part of the defendants breaking- the continuity of the transportation. Can it be contended for a moment that if the defendants had employed men to transport them and their liquor to their homes in South Carolina in buggies, that the liquor, although it was in the possession of the defendants, when they crossed the State line, would have been sub*239ject to seizure before it reached its destination? The provision of the Constitution as to' interstate commerce was intended as much for the protection of the seller as for the. protection of the purchaser. It would be anomalous to hold that if the defendants had transported the liquor through an agent, it would have been protected until it reached its destination and was delivered to the consignee, while, if the defendants themselves undertook to transport the liquor, it was subject to the laws of the State as soon as it came within its borders. It would be the exercise by an agent of greater power and the enjoyment of larger privileges than those possessed by his principal, which cannot be done. George v. Aiken, 42 S. C., 222. To give a contrary construction to this provision of the Constitution would place a heavy burden upon interstate commerce; as, although the seizure was made while the liquor was being transported in this State, it would necessarily affect that part of the transportation beyond the limits of the State. In the case of Rhodes v. Iowa, the Court says: “But to uphold the meaning of the word ‘arrival,’ which is necessary to support the State law, as construed below, forces the conclusion that the act of Congress in question authorized State laws to forbid the bringing into the State at all. This follows from the fact that, if ‘arrival’ means crossing the line, then the act of crossing into the State would be a violation of the State law, and hence, necessarily, the operation of the law is to forbid crossing the line, and to compel remaining beyond the same. Thus, if the construction of the word ‘arrival’ be that which is claimed for it, it must be held that the State statute attached and operated beyond the State line, confessedly before the time when it was intended by the act of Congress it should have effect.” So in this case it would enable the statutes of this State to become operative beyond the State line, if the liquor became subject to those statutes the moment it entered the territorial limits of the State, and would thus enable a State to defeat the provision of the Constitution guaranteeing protection to interstate commerce.
*240There is another reason why the liquor did not become subject to the statutes of the State as soon as it crossed the State line; the dispensary law allows a person to keep in his possession, for his own personal use, liquor which has been purchased from a dispensary, without requiring certificates of any kind either as to its chemical purity or that it is for personal use, to be attached thereto; liquor purchased beyond the limits of the State must receive the same treatment that is accorded to liquor purchased within the State; as the liquor was purchased by the defendants for personal use, they had the right to keep it in their possession unmolested until it was consumed in the usé, as long as this privilege was allowed to persons having in their possession liquors bought from a dispensary ; otherwise, there would be a discrimination in favor of the State, and interstate commerce would thereby be burdened.
As the statutes of this State were inoperative at the time the seizure was made, it becomes unnecessary to consider the exceptions complaining of error on the part of the presiding Judge in his charge as to the requirements that certain certificates should be attached to liquor purchased beyond the limits of the State, in order to prevent it from being contraband.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and the case remanded for a new trial.

Mr. Chief Justice Melver, and Circuit Judges Aldrich, Watts, and Buchanan concur.